United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vero Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-12
Issued: February 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 7, 2006 merit decision denying her traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury causally related to factors of her federal employment.
FACTUAL HISTORY
On December 12, 2005 appellant, a 48-year-old clerk, filed a traumatic injury claim,
alleging that she noticed “severe pain in her left wrist after sorting extremely large and numerous
parcels” on December 11, 2005. Her supervisor, Richard M. Smith, Jr., controverted the claim,
noting that appellant had informed him that she was not sure that she had injured her wrist at
work. On December 16, 2005 the employing establishment challenged appellant’s claim on the
grounds that pain is not a compensable diagnosis.

On December 23, 2005 the Office informed appellant that the evidence submitted was
insufficient to establish her claim and requested detailed information regarding the activities she
believed contributed to her condition and a comprehensive medical report with a diagnosis,
results of examinations and tests and a doctor’s opinion with medical reasons on the cause of her
condition.
In response to the Office’s request, appellant submitted a December 12, 2005 duty status
report, signed by Dr. Nancy Baker, a Board-certified family practitioner, who stated that
appellant noticed severe pain in her left wrist after sorting numerous large parcels. In a
January 23, 2006 Florida workers’ compensation form, Dr. Baker recommended occupational
therapy. Although the form requested information regarding the cause of appellant’s condition,
no such information was provided. On January 23, 2006 Dr. Baker prescribed occupational
therapy for appellant’s left hand and provided a diagnosis of de Quervain’s tenosynovitis. In a
January 23, 2006 duty status report, she diagnosed “de Quervain’s,” stating that appellant injured
her left wrist while handling a large volume of incoming parcels.
By decision dated February 7, 2006, the Office denied appellant’s claim on the grounds
that the medical evidence did not demonstrate that her claimed medical condition was causally
related to established work-related events. The Office accepted that the claimed events occurred,
but found that appellant had failed to provide a diagnosis which could be connected to the
accepted events.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including the fact that an injury was
sustained in the performance of duty as alleged,3 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factors of employment caused or contributed to the claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
1

The Board notes that the record on appeal contains evidence that was not before the Office at the time it issued
its February 7, 2006 decision. The Board has no jurisdiction to review this evidence for the first time on appeal. See
20 C.F.R. § 501.2(c). See also Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36
n.2 (1952). Appellant may submit this evidence to the Office, together with a formal request for reconsideration,
pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).
2

5 U.S.C. §§ 8101-8193.

3

Joseph W. Kripp, 55 ECAB ___ (Docket No. 03-1814, issued October 3, 2003); see also Leon Thomas, 52
ECAB 202, 203 (2001). “When an employee claims that he sustained injury in the performance of duty he must
submit sufficient evidence to establish that he experienced a specific event, incident or exposure occurring at the
time, place and in the manner alleged. He must also establish that such event, incident or exposure caused an
injury.” See also 5 U.S.C. § 8101(5) (“injury” defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease
or Illness” and “Traumatic injury” defined).
4

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

2

must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5 An award
of compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.6
ANALYSIS
The Office accepted that the sorting activities described by appellant occurred in the
performance of duty. The issue at hand, therefore, is whether the medical evidence submitted is
sufficient to establish that her diagnosed condition is causally related to the employment factors
identified. The medical evidence presented does not contain a rationalized medical opinion
establishing that the work-related incident caused or aggravated any particular medical condition
or disability. Therefore, appellant has failed to satisfy her burden of proof.
The medical evidence of record consists of reports from Dr. Baker. In her December 12,
2005 duty status report, Dr. Baker stated that appellant noticed severe pain in her left wrist after
sorting numerous large parcels. However, she did not provide a diagnosis or an opinion as to the
specific cause of appellant’s condition. The Board has long held that medical evidence which
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.7 In a January 23, 2006 Florida workers’ compensation
form, Dr. Baker recommended occupational therapy, but failed to provide the requested
information regarding the cause of appellant’s condition. On that same date, Dr. Baker
prescribed occupational therapy and provided a diagnosis of de Quervain’s tenosynovitis.
However, she again offered no opinion as to the cause of appellant’s condition. Therefore, these
reports also lack probative value. In a January 23, 2006 duty status report, Dr. Baker diagnosed
“de Quervain’s,” stating that appellant injured her left wrist while handling a large volume of
incoming parcels. To the degree that Dr. Baker’s statement can be construed as an opinion as to
the cause of appellant’s diagnosed condition, it is unsupported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.8 It is therefore of diminished probative value.
Appellant expressed her belief that her condition resulted from her work-related sorting
activities. The Board has held that the mere fact that a condition manifests itself during a period
of employment does not raise an inference that there is a causal relationship between the two.9
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
5

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

6

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 4 at 218.

7

Michael E. Smith, 50 ECAB 313 (1999).

8

9

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).
See Joe T. Williams, 44 ECAB 518, 521 (1993).

3

establish causal relationship.10 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit. Therefore, appellant’s belief that
her condition was caused by work-related activities is not determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which contained a description of her symptoms, test results, diagnosis, treatment
and the doctor’s opinion, with medical reasons, on the cause of her condition. Appellant failed
to do so. As there is no probative, rationalized medical evidence addressing how appellant’s
claimed condition was caused or aggravated by her employment, she has not met her burden of
proof in establishing that she sustained a traumatic injury in the performance of duty causally
related to factors of employment.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty on December 11, 2005.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 28, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Id.

4

